IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,548-01


                             EX PARTE JUSTIN FINCH, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1481820-A IN THE 230th DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

a controlled substance, amphetamine, weighing less than one gram and sentenced to one year of

imprisonment in state jail. He did not appeal his conviction.

        Applicant contends that newly discovered laboratory analysis in this case reflects that the

amphetamine in his possession was a United States Food and Drug Administration (FDA) approved

substance.
                                                                                                   2

       The State and the trial court agree that Applicant is entitled to relief. Applicant’s claim is

supported by the habeas record. Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d 129

(Tex. Crim. App. 2014).

       Relief is granted. The judgment in Cause No. 1481820 in the 230th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: September 14, 2016
Do not publish